¶22 (dissenting) — It is a crime to order or lure a child into a secluded area. This case hinges on what comments or conduct constitute “luring.” As the majority indicates, luring requires an invitation and an enticement. In this case, Russell David Homan made an extremely inappropriate remark to a child as he rode by on his bicycle. But given that Homan did not slow down, stop, or even look back at the child after making the comment, his actions did not constitute an invitation. I disagree with the majority’s *112conclusion that sufficient evidence supported Homan’s conviction. I also disagree with the majority’s decision to avoid Homan’s constitutional challenge. This significant constitutional question has been fully briefed, and the court should take this opportunity to rule that the statute is not overbroad. I respectfully dissent.
Owens, J.
*112ANALYSIS

1. Homan’s Conviction Is Not Supported by Sufficient Evidence

¶23 As the majority notes, a “lure” requires an invitation accompanied by an enticement. Majority at 107 (citing State v. Dana, 84 Wn. App. 166, 176, 926 P.2d 344 (1996)). When viewed as a whole, Homan’s actions did not constitute an invitation into a nonpublic structure or area. His words, when viewed in isolation, could be construed as an offer of candy. However, he spoke those words while riding past C.C.N. on his bicycle — never slowing, stopping, or even looking back to indicate that his words were an invitation to follow him to his house. Thus, the evidence is insufficient to show that he attempted to lure C.C.N. because it does not show an actual invitation.
¶24 The majority is correct that the statute does not require conduct to elevate words to the level of an invitation. Majority at 108. But it does require an invitation. Thus, if a defendant’s conduct indicates that the words are not an invitation, then there is insufficient evidence to support a luring conviction. Homan’s actions indicate that his words did not mean that he was inviting C.C.N. to his house when Homan spoke while riding past C.C.N. and never slowed down or looked back. The interaction must be viewed as a whole, and the majority improperly focuses on his words in isolation to find sufficient evidence. Given all the circumstances, there was insufficient evidence to support a luring conviction and therefore I dissent on this issue.

*113
2. We Should Consider the Constitutional Challenge and Hold That the Luring Statute Is Not Unconstitutionally Overbroad

¶25 The majority chooses to remand this case to the Court of Appeals to determine whether the luring statute violates the constitutional protection against overbroad criminal statutes. It chooses this option even though both parties have fully briefed this significant question of law. Though I would hold that Homan’s conviction is not supported by sufficient evidence, I separately disagree with the majority’s choice to remand this important constitutional issue. I would hold that the luring statute is constitutional.
¶26 Statutes are presumed constitutional, and the party challenging a particular statute has the burden to prove that it is unconstitutional. City of Bellevue v. Lee, 166 Wn.2d 581, 585, 210 P.3d 1011 (2009). The United States Supreme Court has articulated the rule for overbreadth challenges as follows:
The First Amendment doctrine of overbreadth is an exception to [the] normal rule regarding the standards for facial challenges. The showing that a law punishes a “substantial” amount of protected free speech, “judged in relation to the statute’s plainly legitimate sweep,” suffices to invalidate all enforcement of that law, “until and unless a limiting construction or partial invalidation so narrows it as to remove the seeming threat or deterrence to constitutionally protected expression.”
Virginia v. Hicks, 539 U.S. 113, 118-19, 123 S. Ct. 2191, 156 L. Ed. 2d 148 (2003) (citations omitted) (quoting Broadrick v. Oklahoma, 413 U.S. 601, 613, 615, 93 S. Ct. 2908, 37 L. Ed. 2d 830 (1973) and citing U.S. Const, amend. I).8 Finding a statute to be overbroad is “strong medicine” and should be *114used “sparingly and only as a last resort.” Broadrick, 413 U.S. at 613.
¶27 The concern is “chilling” otherwise constitutionally protected speech, “especially when the overbroad statute imposes criminal sanctions.” Hicks, 539 U.S. at 119. “[H]ow-ever, there comes a point at which the chilling effect of an overbroad law, significant though it may be, cannot justify prohibiting all enforcement of that law.” Id. That is particularly true for laws that reflect “ ‘legitimate state interests in maintaining comprehensive controls over harmful, constitutionally unprotected conduct.’ ” Id. (quoting Broadrick, 413 U.S. at 615). That is why the amount of potentially protected speech affected by the law must be “ ‘judged in relation to the statute’s plainly legitimate sweep.’ ” Id. at 118-19 (quoting Broadrick, 413 U.S. at 615). “The over-breadth claimant bears the burden of demonstrating, ‘from the text of [the law] and from actual fact,’ that substantial overbreadth exists.” Id. at 122 (alteration in original) (quoting N. Y State Club Ass’n v. City of New York, 487 U.S. 1, 14, 108 S. Ct. 2225, 101 L. Ed. 2d 1 (1988)). Importantly, “there must be a realistic danger that the statute itself will significantly compromise recognized” free speech. Members of City Council v. Taxpayers for Vincent, 466 U.S. 789, 801, 104 S. Ct. 2118, 80 L. Ed. 2d 772 (1984).
¶28 The plainly legitimate sweep of RCW 9A.40.090(1) outweighs the concern that legitimate speech may be encroached on by its enforcement. Children and the developmentally disabled are the most vulnerable members of our society, and the luring statute protects them from some of the most evil types of criminal activity, such as child abduction. The State has a very strong interest in protecting its most vulnerable from such attacks. That strong interest must be balanced against the concern that protected speech will be punished or chilled under the law.
*115¶29 Homan does not meaningfully engage in this necessary balancing. Rather, he offers several absurd examples of potentially affected speech while ignoring the requirement that there must be a “realistic danger” that the statute will curtail protected speech. Id. For example, students will not fear a luring prosecution when inviting other students over to talk about school. See Resp’t’s Second Suppl. Br. at 8. Similarly, an adult would likely drive a critically injured child to the hospital without concern of a luring prosecution. See id. And school bus drivers need not worry that prosecutors will bring luring charges when the driver tells students to “hop in” at a bus stop. See id. The statute is not designed to target these innocent interactions. These unrealistic concerns are outweighed by the State’s strong interest in protecting its most vulnerable citizens.
¶30 Additionally, the affirmative defense portion of the statute protects individuals from prosecution for innocent communications with children and the developmentally disabled. It is an affirmative defense to luring if the defendant shows that his or her “actions were reasonable under the circumstances and the defendant did not have any intent to harm the health, safety, or welfare of the minor or the person with the developmental disability.” RCW 9A.40.090(2). Whether or not this section protects the statute from an overbreadth challenge on its own, it weighs on the side of validity because it significantly limits the realistic danger that the luring statute will significantly compromise recognized free speech. Members of City Council, 466 U.S. at 801. Realistically, it is doubtful that the statute significantly compromises free speech. The realities of its application in innocent contexts, taken with the affirmative defense clause, sufficiently protects free speech.
CONCLUSION
¶31 I would hold that sufficient evidence does not support Homan’s conviction for luring because his conduct *116indicated that he did not invite C.C.N. into a nonpublic area or structure. I also disagree with the majority’s decision to remand an important question of constitutional law that has been fully briefed to this court. We should consider the overbreadth challenge to the luring statute and hold that the statute is constitutional. I respectfully dissent.
C. Johnson, J, concurs with Owens, J.

 Whether challenged under the federal or state constitution, the analysis is the same. As this court has said, “[I]n deciding whether [a law] suffers from overbreadth under article I, section 5, our analytical approach aligns with the approach taken under the First Amendment.” Bradburn v. N. Cent. Reg’l Library *114Dist., 168 Wn.2d 789, 801, 231 P.3d 166 (2010) (citing Wash. Const. art. I, § 5; U.S. Const, amend. I).